DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 3 and 20; therefore, only claims 1-2, 4-19 and 21 remain for this Office Action.

Allowable Subject Matter
Claims 1-2, 4-19 and 21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a method of lighting control comprising: setting an initial setting for characteristics for light emitted by lighting devices, wherein the initial setting for the characteristics for light comprises light temperature lighting characteristics matching a human circadian rhythm and light intensity lighting characteristic that decrease during daylight relative to at least one of the morning and the evening, and the initial setting for the characteristic of light comprises a light dimming selection setting corresponding to a scene setting for a location of the lighting devices; recording user adjustments to the light temperature lighting characteristic matched to the human circadian rhythm over an entirety of a 24 hour period of a day, the light intensity lighting characteristics and the light dimming as user data; analysis of the user data including the user adjustments with a remote light setting computing system to determine a lighting model for providing a predictive light characteristic light setting that provides for lighting adjustments from the lighting characteristics matching the human circadian rhythm and the light dimming selection setting corresponding to the scene in response to an environment factor based input, the remote light setting computing system employing machine learning remotely from the lighting devices for providing the lighting model; inputting environmental factors including sun lighting, season and weather into the model produced by the remote light setting computing system to provide a predictive light characteristic setting, the predictive light characteristic setting taking into account the circadian rhythm and the environmental factors with additional lighting adjustments to treat seasonal affective disorder (SAD); sending the predictive light characteristic setting from the remote light setting computing system to a local controller, the local controller for sending commands to control light emissions from the lighting devices; and adjusting light being emitted from the light emitting devices to the predictive light Page 2 of 18characteristics using the local controller in response to a user lighting request over an entirety of the 24 hour period of the day, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2, 4-9 and 21 are also allowed as being dependent on claim 1.  
In regards to claim 10, the prior art does not disclose of a system for controlling lighting comprising: a local controller for sending commands to control light emissions from at least one light emitting device, and for recording user adjustments to characteristics of said light emissions from said at least one light emitting device from an initial setting as user data, the initial setting for lighting characteristics comprising light temperature lighting characteristics matching a human circadian rhythm and light intensity lighting characteristics that decrease during daylight relative to at least one of the morning and the evening over an entirety of a 24 hour period of a day for the initial setting, and the initial setting for the characteristics of light comprises a light dimming selection setting corresponding to a scene setting for a location of the lighting devices; and a remote light setting computing device for analyzing the user data including the user adjustments received from the local controller, the remote light setting computing device analyzing the user data using machine learning calculations remotely processed from the at least one lighting device to provide a lighting model for providing a predictive light characteristic light setting that provides for lighting adjustments from the light temperature lighting characteristics matching the human circadian rhythm and the light dimming selection setting corresponding to the scene in response to an environment factor based input including sun lighting, season and weather, the predictive light characteristic setting taking into account the circadian rhythm and the environmental factors with lighting adjustments to treat seasonal affective disorder (SAD), wherein the remote light setting computing device transmits the predictive light characteristic light setting to the local controller for said commands to control light emissions from the at least one light emitting device over an entirety of a 24 hour period of a day for light adjustments, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11-18 are also allowed as being dependent on claim 10.  
In regards to claim 19, the prior art does not disclose of a non-transitory computer readable storage medium including contents that are configured to cause a computer to perform a method for controlling lighting, the method comprising: setting an initial setting for lighting characteristics for light emitted by lighting devices, wherein the initial setting for lighting characteristics comprises light temperature lighting characteristics matching a human circadian rhythm and light intensity characteristics that decrease during daylight relative to at least one of the morning and the evening, and the initial setting for the characteristics of light comprises a light dimming selection setting corresponding to a scene setting for a location of the lighting devices; recording user adjustments to the light temperature lighting characteristic matched to the human circadian rhythm over an entirety of a 24 hour period of a day, the light intensity lighting characteristics and the light dimming from the initial setting as user data; analysis of the user data including the user adjustments with a remote light setting computing system to determine a lighting model that provides for lighting adjustments from the light temperature lighting characteristics matching the human circadian rhythm and the light dimming selection setting corresponding to the scene for providing a predictive light Page 6 of 18characteristic light setting in response to an environment factor based input, the remote light setting computing system employing machine learning remotely from the lighting devices for providing the lighting model; inputting environmental factors including sun lighting, season and weather into the model produced by the remote light setting computing system to provide a predictive light characteristic setting, the predictive light characteristic setting taking into account the circadian rhythm and the environmental factors with lighting adjustments to treat seasonal affective disorder (SAD); sending the predictive light characteristic setting from the remote light setting computing system to a local controller, the local controller for sending commands to control light emissions from the lighting devices; and adjusting light being emitted from the light emitting devices to the predictive light characteristics using the local controller in response to a user lighting request over the entirety of the 24 hour period of a day, nor would it have been obvious to one of ordinary skill in the art to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON CRAWFORD/Primary Examiner, Art Unit 2844